Citation Nr: 1219180	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dorsolumbar paravertebral myositis with bulging discs and degenerative joint disease, for the period prior to September 23, 2001. 

2.  Entitlement to a rating in excess of 20 percent for dorsolumbar paravertebral myositis with bulging discs and degenerative joint disease (low back disability), for the period beginning September 23, 2001.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law





ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1984. 

This appeal arises from a February 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The appeal has a long procedural history and, in the interest of brevity, the Board will refer the reader to the October 2010 Board remand for that history.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in November 2011, the RO/AMC obtained and associated with the record treatment records from the San Juan VA Medical Center dated from December 2008 to December 2010 that show, among other things, the Veteran's complaints and treatment for his service connected low back disability.  However, while the record shows that the RO thereafter issued a supplemental statement of the case in January 2012, this supplemental statement of the case did not cite to these VA treatment records.  Therefore, since the Board finds that these treatment records are additional pertinent evidence, a remand is required for the issuance of another supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  The supplemental statement of the case should also consider the records from Dr. Faura-Clavell that were provided in January 2012 without the waiver of the RO's initial consideration of this evidence under 38 C.F.R. § 20.1304(c) (2011).

Pursuant to the May 2010 Order of the United States Court of Appeals for Veterans Claims (Court), in October 2010 the Board remanded the appeal to obtain the Veteran's employment/medical records from the United States Postal Service (USPS).  Moreover, the post-remand record shows that in November 2011 the RO mailed the USPS a request for these records.  The post-remand record also shows that in December 2011 the RO notified the Veteran that the USPS had not replied to this information request and notified him that it was ultimately his responsibility to obtain these records.  Despite the above letters, the record does not show that the Veteran's USPS records were ever received by the RO.  Therefore, while the appeal is in remand status another attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  In this regard, the Veteran and his representative should be mindful of the fact that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Next, the Board notes that there appears to be some confusion in the record as to whether VA has all of the Veteran's records from the Social Security Administration and from Dr. Faura-Clavell.  Specifically, the record shows that on January 11, 2012, the Veteran apparently provided the RO with copies of his records from Dr. Faura-Clavell and on January 12, 2012, the RO received a disc with documents from the Social Security Administration.  However, in a January 19, 2012, letter the Veteran's representative notified the RO that VA did not have all of the Veteran's records from Dr. Faura-Clavell, the Social Security Administration, or USPS.  She thereafter asked that all of these records be obtained before adjudicating the Veteran's claims and for complete copies of these records.  

Therefore, while the appeal is in remand status, the RO should take all needed steps to ensure that the claims file contains all of the Veteran's records from Dr. Faura-Clavell, the Social Security Administration, and USPS, which action could include mailing follow-up letters requesting these records, and thereafter preparing a memorandum outlining the actions taken to obtain these records and what records were actually obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 19.9 (2011); Ivey, supra.  

After undertaking the above development, the RO should provide the Veteran's representative with a copy of the memorandum as well as copies of all the claimant's records obtained from Dr. Faura-Clavell, the Social Security Administration, and the USPS.  38 C.F.R. § 19.9. 

The Veteran also appears to receive ongoing treatment from the San Juan VA Medical Center.  However, his post-December 2010 treatment records from this facility do not appear in the record.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board finds that the Veteran should also be provided with a VA examination to ascertain the current severity of his low back disability.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  When reexamining the Veteran, the examiner must provide an opinion as to the degree to which motion of his low back is further limited by pain or after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the record all of the Veteran's post-May 2008 treatment records from the San Juan VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  The RO, after obtaining an authorization from the Veteran, should obtain and associate with the record all of the Veteran's employment/medical records from the USPS.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO should make a finding as to whether it has already obtained and associated with the record all of the Veteran's records from Dr. Faura-Clavell and the Social Security Administration.  If any records are missing, a follow-up request for those records should be made.  The RO should prepare a memorandum outlining all actions it took to obtain the requested records and what records have been obtained and associated with the claims file.  

4.  The RO should notify the Veteran and his representative that as to his records from USPS and Dr. Faura-Clavell, it is ultimately the claimant's obligation to obtain these records and VA adjudication of his appeal will go forward without them if he does not provide them to VA.

5.  After undertaking the above development to the extent possible, the RO should provide the Veteran with an examination for his low back disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back disability. 

i.  The VA examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine, and discuss the presence or the absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

ii.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

iii.  The examiner should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 1994.

6.  The RO should provide the Veteran's representative with a copy of all of the medical records obtained from Dr. Faura-Clavell, the Social Security Administration, USPS, and the memorandum outlining the actions taken to obtain a complete copy of these medical records

7.  After waiting a reasonable period of time for the Veteran's representative to provide further argument in support of his claims, the RO should readjudicate the claims.  Such adjudication should consider the claimant's painful motion and whether further staged ratings are needed.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

8.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of all the evidence received since the July 2005 SSOC including the December 2008 to December 2010 treatment records from the San Juan VA Medical Center, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

